 654..DECISIONS OF NATIONAL LABOR RELATIONS BOARDArden Electric, et al.andLocal340, InternationalBrotherhood of ElectricalWorkers,affiliatedwith InternationalBrotherhood of ElectricalWorkers,- AFL-CIO,Petitioner.Cases 20-RC-15401 through 20-RC-154174 June 1985-.DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 29 December 1981 the Acting Regional Di-rector for Region 20 administratively dismissed theinstant petitions, finding they did not raise a ques-tion concerning representation in an appropriateunit because the appropriate unit was multiemploy-er-wide. Petitioner, and Employer Collins ElectricCo. each filed timely requests for review, arguingthat the Sacramento Valley Chapter of the Nation-alElectrical-ContractorsAssociation (S/NECA)was authorized to bargain only with Petitioner, themultiemployer unit dissolved once S/NECA ac-cepted Petitioner's disclaimer, and therefore the pe-titionswere valid. S/NECA and certain Employ-ers' filed responses to the requests for review, as-serting that S/NECA had been granted broad au-thority to bargain on its constituents' behalf andthemultiemployer unit survived Petitioner's dis--.Secretary, issued aRulingonAdministrativeAction which granted the -requests for review, rein-stated the petitions, and directed a hearing to re-solve the issues raised. S/NECA and certain Em-ployers filed a motion for .reconsideration. On 12August 1982 the Board granted the motion in part,amendingits previous ruling by directing a hearingon the continued existence of the multiemployerunit andordering that, after the hearing, the casebe transferred to the Board for further consider-ation.Arden Electric,263 NLRB 318 (1982). ' 'The case was consolidated for hearing with a re'lated unfair labor practice case,2 and -Administra-tiveLaw Judge Jay R. Pollock conducted thehearing. On 28 February 1983 the judgeissued anordei severing the cases and transferring the instantcase to the Board.-z'S/NECA and Employers Arden Electric, BeardConstruction, Branstner Electric, Carlyle Electric,Neuffer Electric, Perri Electric, Peters Electric,and Stage I Electric filed a consolidated brief. Em-ployer s,Luppen & Hawley, Foss Co., M&M Elec-tric,GatejenElectric,SteinElectric,andG.J.Yamas Co.also filed a consolidated brief.Employ-erCollinsElectric,Petitioner,and InternationalBrotherhood of ElectricalWorkers,AFL-CIO(IBEW),which had been permitted to intervene,each filed separate briefs.Having considered the entirerecord andthe par-ties' arguments concerning the issues under review,the Board makes the following findings.1.FACTSFor at least 20 years before 1981, S/NECA andPetitioner engaged in collective bargaining in amultiemployer unit, negotiating three, basic types ofagreements covering various electrical contractingwork.3 Before 1975 employers granted S/NECAbargaining authority by becoming members"in theassociation or signing a Letter of Assent A. Ac-cording to. the bylaws then in effect, a member'sauthority to negotiate labor agreements was "ex-presslyand exclusively" granted to S/NECA.Assent A was, however, more narrow, authorizingS/NECA as the "collective bargaining representa-tive for all matters contained in or pertaining to thecurrent approved . . . labor agreement between,[S/NECA] and Local Union [340], IBEW" untiltimely notice of termination.S/NECA and its national office, National Elec-tricalContractors Association (NECA), perceivedcertain problems with the agreement. First, theyfeared that Assent A's grant of bargaining author-ity expired with the pertinent IBEW labor agree-ment and thus freed the .signers to bargain individ-ually during a strike.4 Second, they were con-cerned that the bylaws' delegation of bargainingauthority required S/NECA to negotiate contractswith unions representing other trades * if a memberwished' or, conversely, prevented employers fromentering into such contracts without the benefit ofS/NECA representation.At a 6 November 1975 meeting S/NECA'sboard of directors considered a revised letter ofassent proposed by NECA and decided to adopt it,except for, certain. damage clauses. The new assent,entitled "Letter of Assent Multi-Employer Agree-ment," in pertinent part provided as follows:1.The undersigned hereby. designates theSacramento Valley- Chapter, NECA, as its bar-gaining agent, and further agrees to be bound,byall . collectivebargainingand/or othersThese contiacts'were theInsideWiieman's Agreement, the MaterialiBeard Construction Co, Carlyle Electric Co ,'and Stage I ElectricHandler's Agreement,and the Line AgreementCo4Atits 1974 convention,IBEW adopted a resolution that in effect per-'2Grason ElectricCo,20-CA-16872'This case is now pending beforemitted its local unions to'stnke rather than submit disputes to the Councilthe Board.on Industrial Relations-275 NLRB No. 95 ARDEN ELECTRICagreements in effect as of this date and allfuturecollectivebargainingand/orotheragreementsexecutedby the SacramentoValley Chapter on its behalf, with the Interna-tional Brotherhood of Electrical Workers andits local unions and other unions as determinednecessaryand authorized by the ChapterBoard of Directors covering work that is asso-ciated with "electrical contracting."2.The Chapter shall constitute a multi-em-ployer bargaining unit and no unit membershall negotiate or execute a collective bargain-ing agreement covering unit work, (i.e., workthat is associated with electrical contracting)other than through the Chapter or as author-ized by the Chapter.5In a letter dated 16 December 1975, S/NECA'sexecutivemanager,Ken Carlson, informed themembership of the decision to employ the multiem-ployer assent. This letter, which was the only doc-ument ever sent to employers to explain the newassent, provided as follows:Our- present By-Laws, -which youare a signa-.tory to, state that the authority to negotiateagreements with labor organizations encom-passing wages, hours, working and other con-ditions affecting employees is expressly and ex-clusively delegated to the Chapter: Also, thatno member shall independently enter into anysuch agreement with a labor organization.It is the feeling of the Board of Directors thatthe above typelanguage istoo broad andcoversmore than just IBEW. Many "of ourmembers have more than one craft to dealwith and it was-never the intent that the Chap-ter negotiate with the laborers, carpenters, op-erating engineers, etc.-For this reason, the Chapter has had prepareda "Multi EmployerBargainingAgreement" tobe signed by each member that -would limit theChapter's authority to bargain, to the ' IBEWand other unions as determined necessary bythe Board of Directors.'After our' members have signed 'the enclosedletter it is the -Board's -intent to delete all refer-ence of bargaining rights from the By-Laws.6There is some conflict about whether par 2 of the' multiemployerassent included the parenthetical definition of unit work recited above Inlight of all the record evidence bearing on the meaning of the document,we find it unnecessary to resolve the conflict.6 It is not clear why Carlson did not inform the members of the factthat the multiemployer assent was also designed to avoid the possibilityof an employer's lawfully abandoning the unit dung a strike655True to the plan outlined in the letter,S/NECA's board of directors met on 4 May 1978and adopted the following resolution:WHEREAS: The Board of Directors of thisChapter having reviewed the New ProposedRestated By laws'[sic] and specifically Article[16],which formally established an I.B.E.W.Employers Section that has been in Quasi Ex-istence for the past several years and,WHEREAS: Article [4], Section 11 of the Re-statedBy-Laws states that Employers whoelect to hire I.B.E.W. Electrical Workers shalldelegate the authority to negotiate agreementsto - the Chapter - through a separate EmployerBargainingAssent approved for that purposeby the -Board of Directors, now therefore beit,RESOLVED: That upon approval ,by theMembership. of the Restated By-Laws that thisBoard of Directors approve the _ revised Multi;Employer Bargaining Assent Agreement to besigned by all NECA Members who are, orelect to be I.B.E.W. Employers, and be it fur-.ther,-RESOLVED: That-thissameMulti-EmployerBargainingAssent Agreement be available toall I.B.E.W. Employers who are not membersof this Association and who desire the Asso-ciation to bargain in their behalf..These bylaws were in effect in 1978.7Article 4, section 11 of the revised bylaws re-quired members "who elect to-hire I.B.E.W. Elec-tricalWorkers" to delegate bargaining `authority"expressly and exclusively" to S/NECA throughthe multiemployerassent.Article 16 established an"I.B.E.W. -Employers" section made, up of multi-employer assent signers and stated that' the sec-tion's purpose was, amongamong other things, to negoti-ate labor agreements.8 That article also providedthat employers would be bound-to the terms of therelevant agreement. by,signing an Assent A. It ap-pears that each petitioned-for employer signed oneor both of the assents S'/NECA used.9-,The bylaws were modified in 1979,but not materiallyS/NECA'sbylaws useRoman numerals io designate the articleand Arabicnumeralsto designatethe section For clarity,we will useArabic numerals to des-ignateboth :,-,'Art 8; sec ,1, provided-that "[w]hen thePresident[of S/NECA] isah I BE W employei he shallalso be chairmanof the I B E W employ-ers section" Art 16 directedthe chairmanto "sign laboragreements forthe I BE W employerssection" on instructionsfrom S/NECA's board.eThe recordis ambiguouson this pointconcerningSlater Electric CoIn,Lghtof ourultimate disposition,we find itunnecessary to resolve thisambiguity 656 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDBargaining for the new contracts in 1981 was un-successful, and in-June 1981 the employees went onstrike.As the parties' relationship deteriorated,S/NECA heard rumors that Petitioner planned todisclaim or decertify the unit. Through its attorney,S/NECA contacted at least three unions about thepossibility of entering into an agreement if Petition-er and S/NECA terminated their relationship.10On 14 September 1981 Petitioner's membershipvoted to disclaim interest in the multiemployerunit, and on the-following day Petitioner's presi-dent, Lee Frith, delivered a letter to S/NECA stat-ing that Petitioner disclaimed 'interest in represent-ing the employees in the multiemployer bargainingunit.Ken Carlson received the disclaimer 15 Septem-ber 1981 and the next morning called MarkHughes, NECA's director of labor relations, to askwhether IBEW permitted such disclaimers. Hughescontacted an IBEW official and immediately calledCarlson to inform him that Petitioner did not haveauthority to disclaim. Sam Myers, a member of theboard of directors, testified that the board met laterthat day to consider the appropriate course ofaction. Steven Moore, also a board member, testi-fied that the board, although aware it could refusethe disclaimer, decided to accept it. Carlson, underdirections from the S/NECA board, sent Petitionera telegram dated 16 September, 1981 thanking it forthe disclaimer, stating that S/NECA had begun ne-gotiations with another union, and requesting Peti-tioner not to contact any employers in the unit forindividualnegotiations.,1 1Soon thereafter,S/NECA began discussionswith the Steelworkers and the National Associationof Independent Unions (NAIU) about negotiating acontract. S/NECA also `had several meetings withrepresentatives of Petitioner and IBEWin _ an un-successful effort to resolve the differences. On 25September 1981, during the midst of these discus-sions,Petitionerfiledtheinstantpetitions:S/NECA's attorney learned about the petitions 26September 1981. On 1 October- 1981, however,S/NECA signed a contract with NAIU purportingto bind all employers which had signed either anAssent A or a multiemployerassent.S/NECA firstnotified employers of the contract 2 October 1981at a generalmembershipmeeting.II.ANALYSIS AND CONCLUSIONSThe- question before us is whether the petitionsshould be dismissed because they seek single em-ployer units which are inappropriate because of the[o S/NECA apparentlycontemplated entering into an agreement gov-erned bySec' 8(f) of the ActI I S/NECA hadnot in fact begun such negotiationsemployer's participation in a multiemployer unit.For'the reasons stated below, we find that the em-ployerswere not part of the multiemployer unitwhen-the petitions were filed, and therefore the pe-titionsshould be processed.It isaxiomatic -that the basis for multiemployerbargaining units is the parties' consent to be boundby group bargaining. Thus, "[t]he Board does notfind a multiemployer unit appropriate except whereallparties clearly agree to such a unit or wherethere has been a history of bargaining on a multi-employer basis and the employers and either the in-cumbent or a rival union desire to continue bar-gaining onsuch a basis. In the absence. of either ofthese two factors, the Board will not find appropri-ate a unitcovering employees -of more than oneemployer, regardless of the desirability of such aunit."Evening News Assn.,154 NLRB 1494, 1496(1965)(footnotesomitted).ThedocumentsS/NECA relies on do not establish that the asso-ciation employers consented to bargaining with asubstitute for Petitioner.12Assent A cannot be construed as a' grant of au-thority to S/NECA to bargain with' any unionother than an IBEW local. It contains no referenceto bargaining with any other unions and states thatS/NECA is authorized as the "collective bargain-ing representative for all matters contained in orpertaining to - the current approved . . . laboragreement between [S/NECA]- and Local Union[340], IBEW." In fact, S/NECA's executive man-ager,Ken Carlson, testified that employers whosigned only an Assent A would not have author-ized bargainingwith any union other than anIBEW 'local.Similarly, the multiemployer assent does not au-thorize bargaining with a substitute for IBEW forelectrical contracting work. This is evidenced bythe 16 December 1975 letterexplainingthe multi-employer assent, S/NECA's 4 May .1978, resolutionadopting that assent, and S/NECA's bylaws.S/NECA's 16 December 1975 letter. reveals thatS/NECA itself did not perceive the assent to be aliberal bargaining license. As the letter explained,S/NECA's then current bylaws were "too broadand cover[ed]more than just -IBEW"(emphasisadded).Although "it was never the intent that[S/NECA] negotiate with the laborers, carpenters,operatingengineers,etc.," the bylaws' overbreadth12 5/NECA's membership discussed the possibility of bargaining withNAIU or another union at a general membership meeting on 24 Septem-ber 1981' At the end of the meeting, many employersin attendance ap-parently applauded the S/NECA board's decision to find a substitute forPetitionerThere is no evidence establishing the identities of the "ap-plauding" employers Such informal action cannot supply the consentnecessary to establish a new multiemployer unit ARDEN ELECTRICinadvertentlyrequiredS/NECA to deal with themembers' other nonelectrical craft unions.. It was"[f]orthisreason,"the letterdeclared,thatS/NECA decided to adopt the multlemployerassent to"limit [S/NECA's] authority`to bargain tothe IBEW and otherunions asdetermined neces-sary by the Board of Directors." Reading this ex-planationwith the multiemployer assent, whichtracks the language in the letter, we find that theassent authorized S/NECA to bargain with IBEWlocals _ such as Petitioner concerning electricalwork, and granted S/NECA the discretion toengage inunitwide bargaining with unions repre-senting other trades if the board determined suchbargaining appropriate.-S/NECA's 4 May 1978 resolution adopting themultiemployer assent lends further support to ourdetermination.The resolution refers to the"I.B.E.W. Employers Section" which had been ,inQuasi Existence 'for the past several years" andidentifies the. employer-parties to the bargaining re-lationship"as"I.B.E.W Employers," employers"who elect to hire I.B.E.W. Electrical -Workers,"or employers "who are or elect to be I.B.E.W.Employers." More importantly, the resolution ex-pressly defines the bargaining relationship by refer-ence to bargaining with- IBEW. Thus, it states,"Employers who elect to hire I.B.E.W. ElectricalWorkers shall delegate the authority to negotiateagreementsto [S/NECA] through a separate Em-ployerBargaining"Assent '[themultiemployerassent] approved for that purpose by the Board ofDirectors . . .Finally, S/NECA's bylaws also repeatedly definethe bargaining relationship by reference to IBEWand thus reaffirm our interpretation. Article 4, sec-tion11requiresmembers "who elect to hireI.B.E.W Electrical' Workers" to delegate their bar-gaining authority by signing the multiemployerassent.Article 16, which creates S/NECA's negoti-ating committee, is entitled "I.B.E.W Employers"and,more significantly, states that employers willbe bound to the terms of the relevant, agreement by657,signing an-.AssentA, the assent discussed abovethat only authorizes -bargainingwith an IBEWlocal.In sum,we find that employer unit members andS/NECA intended to limit S/NECA's authority tobargain only with an IBEW local such as Petition-er concerning electrical contracting work and -withunions representing other trades. Therefore, havingaccepted Petitioner's - disclaimer,S/NECA essen-tially agreed to the dissolution of the multiemploy-er-IBEW unit and could not bind employers to anon-IBEW unit without new bargaining autlioriza-tions.13Having determined that the employers hadnot consented to a bargaining relationship with asubstitute for IBEW, we find that the former unitwas dissolved by the parties' consent to the dis-claimer andthe ' petitions for, employees of singleemployers are therefore not barred.We shallremand these cases to the Regional Director forfurther appropriate action.ORDERThe petitions in Cases 20-RC- 15401 through 20-RC-15417 areremandedto . the Regional Directorfor further appropriate action.MEMBERHUNTER,dissenting.For the reasons given in my dissent from. theOrder directing a hearing herein,' I would notprocess theinstantpetitions.Itherefore'dissentfrom the majority's decision to remand the peti-tions to the Regional Director.13At this point in the'proceedings,we cannot'consider, as S/NECAwould have us do, whether Petitioner'sdisclaimer constituted unlawfulwhipsawing Any whipsaw effect results from the structure of the parties'relationship and from S/NECA'IBEW before the unit's individual constitutents authorized such a changeIfwe were to rely on the alleged whipsawing to dismiss the petitions,without returning the parties to the status quo ante, we would in effectrendei moot any inquiry into the employers'consent to bargaining with asubstitute for IBEW and obligate the employers to bargaining they, hadnever authorized Neither precedent nor policy warrants such a result-Arden Electric,263 NLRB 318 (1982)--1,'